Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings (and the drawings filed 7/30/22 have app. no. 16/577,886 listed in the header) should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.  Upon request, the Examiner can provide an example of a comprehensive claim support chart to show where support for all elements and their structural relationships claimed.
Claim Interpretation
Claim 1, lines 4-5 requires “a commercial off-the-shelf (COTS) computer of a first type and having a first computer height” and Claim 2, lines 1-2 requires “a COTS second computer and having a second computer height.”  It is noted that there is no requirement for the first and second heights to be different from each other.  The only disclosures that the Examiner can find in the instant application is that “[t]he cartridges are designed to complement different servers that may be used in the rack system” and “the cartridges may have different vertical dimensions to conform [to] the vertical dimension of a server” (specification, dated 7/30/22, p. 10, ll. 27-28 and p. 16, ll. 4-5).  However, there is nothing specific as to how the computer heights are different from each other and claims do not require differing heights. 
Likewise Claim 7, lines 4-6 requires “at least one primary ventilation cartridge . . . having a primary cartridge height” lines 12-14 requiring “at least one secondary ventilation cartridge . . . having a secondary cartridge height.”  Again, there is no claimed relationship between these heights and likewise to “a first computer height” of line 6 or “a second computer height” of line 14.
The term “substantially” is understood as “the same as but for limitations (i.e., tolerances) of manufacturing processes.”  The claimed height can be any height and not limited to the overall height of the cartridge 2166.  Applicant shows a height of a main body in fig. 43A of a cartridge 2166 (excluding extendable seal 4370) being substantially equal to a height of a server computer 305.  Since a commercial-off-the-shelf (COTS) server computer is designed to be 1/32” less than the allotted slot that is receiving the server computer 305.  For example, a 1U server has a nominal height of 1 23/32” (1.719)” to fit in a slot having a nominal height of 1 ¾” (1.750”).  Therefore, the cartridge 2166 would also be required to have a nominal height of 1 23/32” (1.719)” in order to be substantially equal to a corresponding server computer 305.  However, figs. 41, 42, and 43B-43 do not show any gap or space between the cartridges 2166 due to patent drawings not have to be drawn to scale. See MPEP 2125.   
Response to Arguments
The declaration under 37 CFR 1.132 filed 7/30/22 cannot be considered.  It will be self-apparent if the Applicant views the 94 page declaration in the file wrapper. 
Applicant's arguments filed 7/30/22 have been fully considered but they are not persuasive.
Applicant argues
U.S. Patent No. 7,182,208 to Tachibana purports to disclose a rack for holding on its inside multiple electronic devices, which have fans for drawing outside air to inside the devices and9 exhaust ports for discharging air, including two pairs of support columns, the columns of each pair being placed parallel to one another in the front and the back at a pre-determined distance apart from one another, and air ducts for directing exhaust air from the above-mentioned exhaust ports of these electronic devices positioned between at least one pair of the two pairs of support columns, having a structure wherein there are side covers that cover the side surfaces, and the air ducts are installed between the pair of support columns between the side covers and the inside of the rack and are substantially formed from multiple panels adjacent to one another inside of the rack. 
Applicant amends the present rejected claims to include now the concept of utilizing cartridges not only to shunt fluid into and away from the computer cases of different sizes (as well as blanks sized similarly to the cartridges) but also to build the interior sidewall of the vertical support stand. Tachibana's U.S. Patent No. 7,182,208 fails to disclose cartridges of varying sizes, relative to applicable computers, that both allow airflow into/from computers that also form the interior sidewall of the electronic rack stand. As Tachibana offers several different approaches, including (i) that the adjoining spaces between plates are small, so that air loss really isn't too significant (i.e., explaining why they don't matter), (ii) that the plates can overlap, like clinker built objects, or (iii) that the plates can be affixed to support columns. Says Tachibana: 

When the sides of adjacent panels 11 are fastened together, it is necessary to take into consideration the width of panels 11 and the allowance corresponding to the worked precision of the fastener holes. Therefore, there are cases where spaces are formed between adjacent panels 11. In general, there are many cases in which these spaces are small enough that there is no major deterioration of exhaust capability of the air ducts. When there is a need to fill in these spaces, a soft edge can be made on one or both of the bottom and top sides of panels 11 in order to fill in these spaces. The simplest thing is to fasten the top and bottom sides of adjacent panels to support columns 5 so that they overlap one another. The air in the air duct will rise and therefore, it is preferred that the bottom side of the top panels overlap the top side of the adjacent bottom panel from the inside of the rack. Thus, the bottom sides of the panels should be worked so that they will move horizontally by a distance that corresponds to the panel thickness of a dimension of several mm to 1 cm. 

Tachibana, Col. 7, lines 50-67 (see Applicant’s remarks of 7/30/22, pp. 9-10). 

Regarding “Applicant amends the present rejected claims to include now the concept of utilizing cartridges not only to shunt fluid into and away from the computer cases of different sizes (as well as blanks sized similarly to the cartridges) but also to build the interior sidewall of the vertical support stand.”  Claims 1, 7, and 15 as currently present in one form or another, require “a vertical support post having a computer support surface” which pertains to only to one stack of cartridges 2166, not stacks of cartridges on the inlet and outlet portions of the computers 305. 
Regarding “Tachibana's U.S. Patent No. 7,182,208 fails to disclose cartridges of varying sizes.”  First Tachibana does disclose cartridges of varying sizes by disclosing “[s]everal types of panels that come in widths that are a multiple of the standardized height of the electronic devices can also be used” (col. 7, ll. 38-40).  It is noted that this is not requirement of the claims that the heights of the foist and second cartridges to be different from one another. 
	Regarding “adjoining spaces between plates are small, so that air loss really isn't too significant (i.e., explaining why they don't matter).”  Claims 1 and 7 as currently amended require the height of cartridge 2166 to be substantially equal to the height of the computer 305.  Therefore, a commercial off-the-shelf (COTS) computer is designed to be 1/32” thinner than the slot of the rack.  Based on “substantially equal” requirement of claims 1 and 7, the cartridges would also have to be 1/32” thinner than the slot of the rack.  This results in the “spaces” between Tachibana's cartridges 11.
Lastly, while not raised by the Applicant, claim 1, line 14 requires “said interior cavity to said COTS computer forms a substantially-sealed pathway.”  Tachibana does disclose “a substantially-sealed pathway.”  Applicant’s claims utilize the transitional phrase of “comprising” which is one-ended that permits the invention to have unrecited elements.  Since there is “a substantially-sealed pathway” between the interior cavity and the COTS computer, other unclaimed pathways such as formed between Tachibana’s elements 11s by “adjoining spaces between plates are small” can also be present.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5625 (fig. 56) is not defined in the specification (the Examiner believes this should be corrected to element 307 (rail).
The drawings are objected to because:
a.	the Examiner does believe element labeled as 2166 in amended fig. 58 (element 5930 in original filed fig. 58) is a cartridge.  (the Examiner believes this be corrected to element 307 (rail); and
b. 	despite Applicant’s statement in the remarks, the application no. 16/577,886 in the header of the drawings will cause confusion as to whether the drawings apply to the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	Page 16, line 5, “conform” should be “conform to”; and
b.	 the Substitute Specification should be a clean copy and not have any mark-up, “controlled” at p. 11, l. 24 is underlined and “.
Appropriate correction is required.
Claim Objections
Claims 2-8 and 11-18 are objected to because of the following informalities:  
a.	Claim 2, line 2, “and having” should be “having”;
b.	Claim 3, lines 1-2; Claim 6, lines 1-2; and Claim 11, lines 1-2 require “a primary blank cartridge sized to have identical dimensions to said primary ventilation cartridge” and which has antecedence in claim 1, line 9 and Claim 7, line 5 requiring “at least one primary ventilation cartridge”, respectively.  Applicant intend this to be “a primary blank cartridge sized to have identical dimensions to each of said at least one primary ventilation cartridge” (see Applicant’s remarks dated 7/30/22, p. 8) and claim be amended accordingly.
c.	Claim 3, line 3; Claim 5, line 3; Claim 11, line 3; and Claim 13, line 2, “airflow” should be “an airflow”.  Based upon page 9 of Applicant’s remarks of 7/30/22, “to retain airflow” should be “configured to retain an airflow” in order to not positively claim the “airflow”;
d.	Claim 4, line 3; Claim 6, lines 3-4”; Claim 12, line 3; and Claim 14, line 3,  based upon page 9 of Applicant’s remarks of 7/30/22, “to retain airflow” should be “configured to retain said airflow” having antecedence in claim 3, line 3; claim 5, line 3; claim 11, line 3; and claim 13, line 3, respectively;
e.	Claim 6, line 3, “a sidewall” should be “a second sidewall” to clearly differentiate from “a sidewall” of claim 5, line 3 (see past amendments to claims 4, 12, and 14);
f.	Claim 7, line 1; and Claim 15, line 1, “A server rack stand kit, said kit comprising” should be “A server rack stand kit comprising”(see amendment to claim 1);
g.	Claims 8, 11-14, and 18, line 1 of each, “The kit” should be “The server rack stand kit” (see amendments to claims 2-6); 
h.	Claim 15, line 11, “said computer” should be “said COTS computer” (see amendment to claim 1); and
i.	Claim 18, lines 1-2, “a removable sidewall portion defining at least one stand opening” should be “a removable sidewall portion, said removable  sidewall portion defining at least one stand opening” (see Applicant’s remarks of 7/30/22, p. 9).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-15, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 1, line 4; Claim 2, line 1; Claim 7, lines 8 and 15; and Claim 15, line 4 require “a . . . commercial-off-the-shelf (COTS) computer.”  The originally filed priority application fails to disclose “a . . .  commercial-off-the-shelf (COTS) computer.”  The priority document only discloses a computer or server which can be any type of computer or server.  Where does figs. 61 or 62 (or any other figure) show in any way that the prior art computers are COTS computers? See Applicant remarks of 1/6/21, p. 11).  Further, there is no disclosure that the computers are of different types and or different heights.  Statement 41 of Lt. Colonel Sanders’ 1.132 declaration provided by in other applications in this patent family states: 
I would consider a COTS computer, in light of the specification, to be a computer having a casing that lacks dedicated injection and exhaust ports in preference to simplistic grated openings through which internal computer fans draw in and expel air based on no other motive force than the computer’s internal fans. COTS computers are shown in Figures 61-62 — and I know this because there is no conduit from the rack to the computers. Furthermore, because a significant portion of computer air inlets and outlets are on the front of computer server, and COTS server computer usually have very little in the way of information on the front, many of the air inlets and air outlets on a server computer can be eliminated simply by changing the upper shell. . . Retrofitting a computer blade to have the direct injection ports is a considerably simpler matter. Simply applying a case shell having holed sidewalls will result in a computer of the present invention, so long as the injection/exhaust ports allow significantly less airflow gain/less computations than those of the injection/exhaust ports.

The Examiner does not consider a retrofitted or modified COTS computer to be still a COTS computer since the computer is not available “off-the-shelf.” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 5-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 5, line 2; and Claim 6, lines 1-2, “said primary blank cartridge” lacks antecedent basis; and 
b.	Claim 7, lines 8 and 16, “said post height” lacks antecedent basis (see amendment to claim 1).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana (US 7,182,208).
With respect to Claim 7, Tachibana a server rack stand kit (fig. 1, 1), said kit comprising: a vertical support post (8b) having a computer support surface (see fig. 2, surface with 11a-11g), and having an interior cavity (4b), wherein said vertical support post includes multiple computer support surface slots (fig. 2, for 11a-11g); at least one primary ventilation cartridge (fig. 1, 11a), releasably affixable (col. 6, l. 67 – col. 7, l. 1) to a first computer support surface slot (fig. 2, for 11a) from said multiple computer support surface slots, having a primary cartridge height (fig. 3, height of 11a because “spaces are formed between adjacent panels 11” [col. 7, l. 54]) (i) substantially equal to a first computer height (fig. 1, height of 3a) predetermined to be substantially equivalent to a first known commercial off-the-shelf computer (fig. 1, 3a and col. 7, l. 33) and (ii) less than half (see fig. 1, 11a is less than half of height of 8b) of said post height, and defining a primary cartridge opening (12a), upon affixation to said first computer support surface slot, in fluid communication (see fig. 1) with said interior cavity, wherein said at least one primary ventilation cartridge forms a portion (see fig. 2, inward side of 11a forms a portion of inward sides of 11a-11g) of said computer support surface; and at least one secondary ventilation cartridge (fig. 3, 11b), releasably (col. 6, l. 67 – col. 7, l. 1) affixable to a second computer support surface slot (fig. 2, for 11b) from said multiple computer support surface slots, having a secondary cartridge height (fig. 3, height of 11b) (i) substantially equal (11b is substantially equal to 3e because “spaces are formed between adjacent panels 11” [col. 7, l. 54]) to a second computer height (fig. 3, height of 3b) predetermined to be substantially equivalent to a second known COTS computer (3b and col. 7, l. 33) and (ii) less than half (see fig. 1, 11b is less than half of height of 8b) of said post height, and defining a secondary cartridge opening (12b), upon affixation to said second computer support surface slot, in fluid communication (see fig. 3) with said interior cavity, wherein said at least one secondary ventilation cartridge forms a portion see fig. 2, inward side of 11b forms a portion of inward sides of 11a-11g) of said computer support surface abutting (see fig. 2, 11b abuts 11a) said primary ventilation cartridge.
With respect to Claims 8 and 11-14, Tachibana further teaches said primary cartridge opening and said secondary cartridge opening comprise substantially equivalent dimensions (see fig. 2 for comparison of 12a and 12b) (claim 8), a primary blank cartridge (11c) sized to have identical dimensions (see fig. 2) to said primary ventilation cartridge, adapted to releasably (col. 6, l. 67 – col. 7, l. 1) reside upon said vertical support post and having a sidewall (fig. 2, wall of 11c and col. 8, l. 3) to retain airflow within said interior cavity upon affixation to a third computer support surface slot (fig. 2, for 11c) from said multiple computer support surface slots (claim 11), a secondary blank cartridge (11d) sized to have identical dimensions (see fig. 2) to said primary blank cartridge, adapted to releasably (col. 6, l. 67 – col. 7, l. 1) reside upon said vertical support post and having a second sidewall (fig. 2, wall of 11d and col. 8, l. 3) to retain airflow within said interior cavity upon affixation to a fourth computer support surface slot (fig. 2, for 11d) from said multiple computer support surface slots (claim 12), a primary blank cartridge (11c), adapted to releasably (col. 6, l. 67 – col. 7, l. 1) reside upon said vertical support post and having a sidewall (fig. 2, wall of 11c and col. 8, l. 3) to retain airflow within said interior cavity upon affixation to a third computer support surface slot (fig. 2, for 11c) from said multiple computer support surface slots (claim 13) and a secondary blank cartridge (11d) sized to have identical dimensions (see fig. 2) to said primary blank cartridge, adapted to releasably (col. 6, l. 67 – col. 7, l. 1) reside upon said vertical support post and having a second sidewall (fig. 2, wall of 11d and col. 8, l. 3) to retain airflow within said interior cavity upon affixation to a fourth computer support surface slot (fig, 2, for 11g) from said multiple computer support surface slots (claim 14). 
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternately under 35 U.S.C. 103 as being unpatentable over Tachibana (US 7,182,208).
With respect to Claim 1, Tachibana teaches a server rack stand kit (fig. 1, 2), said kit comprising: a vertical support post (8b,5) having a computer support surface (see fig. 2, surface with inward side of 11a-11g) (note: that the claimed “computer support surface does not have to contact the computer because in the instant application, a rail 307 is in between the computer 305 and the surface seen on the near side of fig. 46), and having an interior cavity (4b); wherein said vertical support post includes multiple computer support surface slots (fig. 2, for 11a-11g); a commercial off-the-shelf computer (fig. 1, 3a and col. 7, l. 33) of a first type (see fig. 1) and having a first computer height (fig. 1, height of 3a), adapted to releasably (col. 6, l. 67 – col. 7, l. 1) affix (col. 7, l. 1) to said vertical support post, having a first case body (fig. 1, case body of 3a) defining an airflow inlet opening (col. 8, l. 31) and an airflow outlet opening (col. 8, l. 31); and at least one primary ventilation cartridge (fig. 1, 11a), releasably affixable to a first computer support surface slot (fig. 2, for 11a) from said multiple computer support surface slots, having a primary cartridge height (fig. 3, height of 11a) (i) substantially equal (11a is substantially equal to 3a because “spaces are formed between adjacent panels 11” [col. 7, l. 54]) to said first computer height and (ii) less than half (see fig. 1, 11a is less than half of height of 8b) of a post height and defining a primary cartridge opening (12a), upon affixation to said first computer support surface slot, in fluid communication (see fig. 1) with said interior cavity, wherein said at least one primary ventilation cartridge forms a portion (see fig. 2, inward side of 11a forms a portion of inward sides of 11a-11g) of the computer support surface, wherein said interior cavity to said COTS computer forms a substantially-sealed (col. 4, ll. 7-9) pathway (col. 8, ll. 8-10).
Alternately, Tachibana fails to specifically disclose for elements 11a that said interior cavity to said computer forms a substantially-sealed (col. 9, l. 19) pathway (col. 8, ll. 8-10).  However, for element 11fa, Tachibana teaches that said interior cavity to said COTS computer forms a substantially-sealed (col. 9, l. 19) pathway.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Tachibana’s element 11fa for element 11a “so that all of the exhaust air from this exhaust port is drawn into the exhaust duct . . . reduce leakage the leakage of exhaust air into the rack” (col. 9, ll. 19-22).
With respect to Claims 2-6, Tachibana further teaches a COTS second computer (fig. 3, 3b and col. 7, l. 33) [] having a second computer height (fig. 1, height of 3c), adapted to releasably (col. 6, l. 67 – col. 7, l. 1) reside upon said vertical support post, having a second case body (fig. 3, case body of 3b) defining a second airflow inlet opening (col. 8, l. 31) and a second airflow outlet opening (col. 8, l. 31); and at least one secondary ventilation cartridge (fig. 3, 11b), releasably affixable to a second computer support surface slot (fig. 2, for 11b) from said multiple computer support surface slots, having a secondary cartridge height (fig. 3, height of 11b) (i) substantially equal (11b because “spaces are formed between adjacent panels 11” [col. 7, l. 54]) to said second computer height and (ii) less than half (see fig. 1, 11b is less than half of height of 8b) of said post height and defining a secondary cartridge opening (12b), upon affixation to said second computer support surface slot, in fluid communication (see fig. 3) with said interior cavity, wherein said at 3least one secondary ventilation cartridge forms a portion (see fig. 2, inward side of 11b forms a portion of inward sides of 11a-11g) of said computer support surface abutting (see fig. 2, 11b abuts 11a) said at least one primary ventilation cartridge (claim 2), a primary blank cartridge (11c) sized to have identical dimensions (see fig. 2) to said primary ventilation cartridge, adapted to releasably (col. 6, l. 67 – col. 7, l. 1) reside upon said vertical support post and having a sidewall (fig. 2, wall of 11c and col. 8. l. 3) to retain airflow within said interior cavity upon affixation to a third computer support surface slot (fig. 2, for 11c) from said multiple computer support surface slots (claim 3), a secondary blank cartridge (11d) sized to have identical dimensions (see fig. 2, both 11c and 11d have a height of 14 vertical holes in 5b) to said primary blank cartridge, adapted to releasably (col. 6, l. 67 – col. 7, l. 1) reside upon said vertical support post and having a second sidewall (fig. 2, wall of 11c and col. 8. l. 3) to retain airflow within said interior cavity upon affixation to a fourth computer support surface slot (fig. 2, for 11d) from said multiple computer support surface slots (claim 4), a secondary blank cartridge (11d) sized to have identical dimensions (see fig. 2) to said primary blank cartridge (11c, both 11c and 11d have a height of 14 vertical holes in 5b; see 35 USC 112b rejection for lack of antecedent basis), adapted to releasably (col. 6, l. 67 – col. 7, l. 1) reside upon said vertical support post and having a sidewall (fig. 2, wall of 11d and col. 8, l. 3) to retain airflow within said interior cavity upon affixation to a third computer support surface slot (fig. 2, for 11d) from said multiple computer support surface slots (claim 5) and a primary blank cartridge (11c) sized to have identical dimensions (see fig. 2, both 11a and 11c have a height of 14 vertical holes in 5b) to said primary ventilation cartridge, adapted to releasably (col. 6, l. 67 – col. 7, l. 1) reside upon said vertical support post and having a sidewall (fig. 2, wall of 11c and col. 8, l. 3) to retain airflow within said interior cavity upon affixation to a third computer support surface slot (fig. 2, for 11c) from said multiple computer support surface slots (claim 6).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  8/7/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835